internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-125775-01 date date legend number release date index number in re taxpayer state region corporation a corporation b division statute a statute b statute c act commission year year year date date a b dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling concerning whether amounts contributed by state to taxpayer in connection with the plr-125775-01 development and construction of a natural_gas transmission and distribution system are nonshareholder contributions to capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a corporation organized under the laws of state for the purpose of owning and operating a natural_gas transmission and distribution system taxpayer is owned jointly by corporation a and corporation b taxpayer is under the audit jurisdiction of division major sections of region are unserved by natural_gas lack of natural_gas service has been a deterrent to attracting new businesses and investment to region the state legislature determined as a matter of public policy that state should find ways to encourage the development of natural_gas service in regions within state that are unserved the state legislature in statute a declared it to be the policy of state t o facilitate the construction of facilities in and the extension of natural_gas service to unserved areas in order to promote the public welfare throughout the state in furtherance of this policy state enacted legislation setting forth certain procedures to ensure the orderly expansion of natural_gas service statute b in year in year statute c encouraged the creation of expansion funds to finance the expansion of natural_gas service in year state enacted the act which authorizes the commission to fund natural_gas expansion projects by appropriations of the state general assembly or the proceeds from the sale of state general obligation bonds funding under the act is available to a existing natural_gas local distribution companies or b a person or gas district awarded a franchise for the construction of natural_gas facilities a natural_gas expansion project may qualify for funding under the act if it is economically infeasible the act defines the term economically infeasible as having a negative net present_value the net present_value is generally the difference between a the cost of the project and b the anticipated net revenue to be generated by the project during its useful_life each discounted to their present_value if an expansion project later becomes economically feasible the recipient of bond proceeds may be required to return the bond proceeds with interest taxpayer filed an application with the commission for an award of bond proceeds to pay for the economically infeasible portion of the cost of developing and constructing a natural_gas transmission and distribution system in region project the bond application contains an analysis of the project’s net present_value as required by the act and the commission’s regulations issued thereunder based on this analysis the project has a net negative present_value specifically the present_value of the total anticipated cost of the project exceeds the present_value of the anticipated net revenue plr-125775-01 generated over the useful_life of the project thus the project’s anticipated negative net present_value qualifies the project for funding under the act the commission awarded the bond proceeds to taxpayer by its orders of date and date pursuant to these orders bond proceeds in the total amount of dollar_figurea were made available for the development and construction of the project the total amount of bond proceeds represents the cost of the project that is economically infeasible based on the present_value of revenues that the project is anticipated to generate based on this rationale the commission determined that the project is economically infeasible because it has a negative net present_value in excess of dollar_figureb the bond proceeds are subject_to refund if the commission investigates the economic feasibility of the project and the project is determined to be economically feasible based on the present_value methodology while the act and commission rules set forth the requirement for refunding of bond proceeds it is extremely unlikely that a refunding could occur in order for the project to become economically feasible the present_value of the actual net_revenues generated by the project must exceed the anticipated revenues to the point of eliminating the existing negative net present_value of dollar_figureb taxpayer is not aware of any circumstances by which the net_revenues generated by the project could achieve this result the potential refunding of bond proceeds is an extremely remote contingency moreover the proposed rate structure for the project is not designed to achieve economic feasibility the rates that taxpayer will charge for natural_gas service are designed to pay for the operation and maintenance_costs of the project and the annual rate of return on the contribution thus under the rate structure proposed by taxpayer the project will not achieve economic feasibility taxpayer also represents that the bond proceeds will fund the project which will be owned and operated by taxpayer and therefore will become a permanent part of taxpayer’s working_capital structure the contribution of the bond proceeds by state to taxpayer is not compensation_for services the contribution is a bargained for exchange because the contribution will be used to fund the construction and development of the project the contribution will result in a benefit to taxpayer in an amount commensurate with its value the project will permit taxpayer to provide natural_gas service to region and taxpayer will be entitled to charge regulated rates plr-125775-01 for the provision of natural_gas services therefore the contribution will contribute to the production_of_income by taxpayer and the value of the contribution will be assured in that respect ruling requested taxpayer requests the service to rule that the amounts contributed by state to taxpayer for the development of the project will not be a contribution_in_aid_of_construction ciac under sec_118 and will constitute nonshareholder contributions to capital under sec_118 law and analysis sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act provides that for purposes of exclusion under sec_118 except as provided in sec_118 a contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 applies to contributions to capital made by persons other than shareholders however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83rd cong 2d sess in general the amendment made by of the act to sec_118 was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b plr-125775-01 a utility is considered as having received property to encourage the provision of services if any one of the following conditions are met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not be received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the general treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility to or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not plr-125775-01 anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago b q r co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago b q r co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in the present case taxpayer was awarded bond proceeds in the total amount of dollar_figurea for the development and construction of the project pursuant to the commission’s authority under the act to fund natural_gas expansion projects the act was enacted in furtherance of the expressly stated policy of state under statute a to facilitate the expansion of natural_gas service to unserved areas in order to promote the public welfare throughout state it is clear that the funding of the project under the act advances this public policy accordingly we conclude that the contribution of the bond proceeds by state to taxpayer for the development and construction of the economically infeasible portion of the project falls within the public benefit exception described in brown shoe co and will not be treated as a ciac under sec_118 furthermore the contribution of the bond proceeds to taxpayer meets the five characteristics of a nonshareholder contribution_to_capital stated in chicago b q r co based solely on the foregoing analysis and the representations made by taxpayer we rule that the contribution of the bond proceeds by state to taxpayer is not a ciac under sec_118 and constitutes a nonshareholder contribution_to_capital under sec_118 plr-125775-01 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer and to taxpayer’s second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
